DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Nwaesei on 05/10/2022.
The application has been amended as follows: 

	Amend Claim 1:
1.	(Currently Amended) A method comprising:
transmitting, by a client device to a host device, packets via a plurality of communication channels between the client device and the host device;
determining, by the client device, path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels; 
transmitting, by the client device, a first stream of packets between the client device and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel and a priority for the first stream, wherein the priority for the first stream is based upon a corresponding data type of the first stream;
detecting, by the client device, a latency of the first communication channel being above a threshold; and
in response to detecting the latency of the first communication channel being above the threshold, determining, by the client device, an updated PMTU of the first communication channel. 

	Cancel Claim 9.

	Amend Claim 10:
10. 	(Currently Amended) An apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
transmit, to a host device, packets via a plurality of communication channels between the apparatus and the host device;
determine path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels; 
transmit a first stream of packets between the apparatus and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel and a priority for the first stream, wherein the priority for the first stream is based upon a corresponding data type of the first stream;
detect a latency of the first communication channel being above a threshold; and
in response to detecting the latency of the first communication channel being above the threshold, determine an updated PMTU of the first communication channel.

	Cancel Claim 18.

	Amend Claim 19:
19. 	(Currently Amended) A system comprising:
	a client device;
	a host device;
	wherein the client device comprises:
		one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the client device to: 
transmit to the host device, packets via a plurality of communication channels between the client device and the host device;
determine path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels; 
transmit a first stream of packets between the client device and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel and a priority for the first stream, wherein the priority for the first stream is based upon a corresponding data type of the first stream;
detect a latency of the first communication channel being above a threshold; and
in response to detecting the latency of the first communication channel being above the threshold, determine an updated PMTU of the first communication channel.

	Cancel Claim 20.

	Add New Claim 21:
21.	(New) A method comprising:
transmitting, by a client device to a host device, packets via a plurality of communication channels between the client device and the host device;
determining, by the client device, path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels;
transmitting, by the client device, a first stream of packets between the client device and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel and a corresponding data type of the first stream;
determining, by the client device, at least one of a loss, latency, or throughput of the first communication channel based upon an exchange of a first plurality of packets of the same size via the first communication channel; and
assigning, by the client device, the first stream with the first communication channel further based on a priority of the first stream, the first PMTU of the first communication channel, and at least one of the loss, latency, or throughput of the first communication channel.

	Add New Claim 22:
22.	(New) The method of claim 21, further comprising:
determining, by the client device, at least one of a loss, latency, or throughput of a second communication channel based upon an exchange of a second plurality of packets of the same size via the second communication channel; and
assigning, by the client device, a second stream of packets with the second communication channel of the plurality of communication channels based on a priority of the second stream, a second PMTU of the second communication channel, and at least one of the loss, latency, or throughput of the second communication channel.

	Add New Claim 23:
23.	(New) The method of claim 22, wherein corresponding priorities of the first stream and the second stream are based upon the corresponding data types.

	Add New Claim 24:
24.	(New) The method of claim 22, wherein the data type for the first stream is interactive data and the data type for the second stream is bulk data, and wherein a priority of the first stream is higher than the priority of the second stream.

	Add New Claim 25:
25.	(New) The method of claim 22, wherein the first PMTU is lower than the second PMTU, and at least one of the latency or loss of the first stream is lower than the corresponding latency or loss of the second stream.

	Add New Claim 26:
26.	(New) The method of claim 22, wherein the first channel comprises a first path in a network between the client device and the host device, wherein the second channel comprises a second path in the network, and wherein the first path is parallel to the second path.

	Add New Claim 27:
27.	(New) The method of claim 22, wherein the first channel comprises multiple paths within a software defined network, and wherein the first stream of packets is transmitted through the multiple paths.

	Add New Claim 28:
28.	(New) The method of claim 22, further comprising:
	receiving, by the client device from a network component in the network containing the first and the second communication channels, an indication that a network condition has changed; and
	updating, by the client device based on the indication, at least one of the first PMTU or the second PMTU and at least one of:
		the loss of the first communication channel,
		the latency of the first communication channel,
		the throughput of the first communication channel, 
		the loss of the second communication channel,
		the latency of the second communication channel, and
		the throughput of the second communication channel. 

	Add New Claim 29:
29. 	(New) An apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
transmit, to a host device, packets via a plurality of communication channels between the apparatus and the host device;
determine path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels;
transmit a first stream of packets between the apparatus and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel and a corresponding data type of the first stream;
determine at least one of a loss, latency, or throughput of the first communication channel based upon an exchange of a first plurality of packets of the same size via the first communication channel; and
assign the first stream with the first communication channel further based on a priority of the first stream, the first PMTU of the first communication channel, and at least one of the loss, latency, or throughput of the first communication channel. 

	Add New Claim 30:
30.	(New) The apparatus of claim 29, wherein, the instructions, when executed by the one or more processors cause the apparatus to:
determine at least one of a loss, latency, or throughput of a second communication channel based upon an exchange of a second plurality of packets of the same size via the second communication channel; and
assign a second stream of packets with the second communication channel of the plurality of communication channels based on a priority of the second stream, a second PMTU of the second communication channel, and at least one of the loss, latency, or throughput of the second communication channel.

	Add New Claim 31:
31.	(New) The apparatus of claim 30, wherein corresponding priorities of the first stream and the second stream are based upon the corresponding data types.

	Add New Claim 32:
32.	(New) The apparatus of claim 30, wherein the data type for the first stream is interactive data and the data type for the second stream is bulk data, and wherein a priority of the first stream is higher than the priority of the second stream.

	Add New Claim 33:
33.	(New) The apparatus of claim 30, wherein the first PMTU is lower than the second PMTU, and at least one of the latency or loss of the first stream is lower than the corresponding latency or loss of the second stream.

	Add New Claim 34:
34.	(New) The apparatus of claim 30, wherein the first channel comprises a first path in a network between the apparatus and the host device, wherein the second channel comprises a second path in the network, and wherein the first path is parallel to the second path.

	Add New Claim 35:
35.	(New) The apparatus of claim 30, wherein the first channel comprises multiple paths within a software defined network, and wherein the first stream of packets is transmitted through the multiple paths.

	Add New Claim 36:
36.	(New) The apparatus of claim 30, wherein the instructions, when executed by the one or more processors cause the apparatus to:
	receive from a network component in the network containing the first and the second communication channels, an indication that a network condition has changed; and
	update, based on the indication, at least one of the first PMTU or the second PMTU and at least one of:
		the loss of the first communication channel,
		the latency of the first communication channel,
		the throughput of the first communication channel, 
		the loss the of second communication channel,
		the latency of the second communication channel, and
		the throughput of the second communication channel.

	Add New Claim 37:
37. 	(New) A system comprising:
	a client device;
	a host device;
	wherein the client device comprises:
		one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the client device to: 
transmit to the host device, packets via a plurality of communication channels between the client device and the host device;
determine path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels; 
transmit a first stream of packets between the client device and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel and a corresponding data type of the first stream;
determine at least one of a loss, latency, or throughput of the first communication channel based upon an exchange of a first plurality of packets of the same size via the first communication channel; and
assign the first stream with the first communication channel further based on a priority of the first stream, the first PMTU of the first communication channel, and at least one of the loss, latency, or throughput of the first communication channel.


REASONS FOR ALLOWANCE

Claims 1-8, 10-17, 19, 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “a latency of the first communication channel being above a threshold” and “determining, by the client device, an updated PMTU of the first communication channel”, overcomes previously cited prior art by including a step not cited in the prior art. Dynamically adjusting a PMTU in response to detected latency was not contemplated in either of the previously cited prior art. Newly found reference Dillon (US 20190158371 A1), does disclose dynamically adjusting a PMTU and measuring latency at Paragraph 81 of the Specification. However, the relationship between the dynamic PMTU and latency as described in Dillon is unclear. Paragraph 81 discloses that the PMTU can be adjusted based on monitored throughput, and throughput limits can be set based on measured latency, but there is no clear link between the measured latency and the adjustment of PMTU. Further, Dillon does not compare the measured latency to a latency threshold as disclosed in the instant invention. No other art found could be used in reasonable combination read on all of the amended limitations. 
	As such, Claim 1 is in condition for allowance. Independent Claims 10 and 19 disclose substantially similar scope to Claim 1 and are in condition for allowance for the same reasons. Dependent Claims 2-8 and 11-17 are in condition for allowance for depending upon an allowable claim.
	In particular, the language of newly added independent Claim 21, namely “assigning, by the client device, the first stream with the first communication channel further based on a priority of the first stream, the first PMTU of the first communication channel, and at least one of the loss, latency, or throughput of the first communication channel”, overcomes previously cited prior art by including steps not found in the prior art. The newly added Claim 21 is a combination of the original Claim 1 with novels portions of the original Claim 2. Claim 2 was previously objected to as allowable if rewritten in independent form. Applicant has elected to move the novel portions of Claim 2 and the limitations of Claim 1 into an entirely new set of Claims that would be allowable for the same reasons described in relation to Claim 2 from the previous action. 
	Examiner would note in particular the prior art does not disclose performing channel selection based on a priority of the stream, a first PMTU, and a loss, latency or throughput of the channel as cited above. Dillon, for example, discloses dynamically adjusting a PMTU based on throughput in Paragraph 81. Dillon also discloses that priority can be a consideration for efficient traffic management, such as in Paragraphs 32 and 45. Dillon is similar to the instant invention in that both are trying to solve the issue of traffic management in a network, and they both rely on the same elements of PMTU, priority, loss, latency, and throughput. However, the instant invention is distinguished from Dillon in that it solves the issue via channel selection and Dillon solves the issue via dynamically adjusting PMTU to limit rates of data transfer in the network. 
	As such, the instant Claim 21 is allowable over the prior art. Independent Claims 29 and 37 disclose substantially similar scope and are allowable for the same reasons. Dependent Claims 22-28 and 30-36 are allowable for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412